 



Exhibit 10.15
SCHEDULE OF NAMED EXECUTIVE OFFICERS WHO HAVE ENTERED INTO THE FORM OF
EMPLOYMENT AGREEMENT AS SET FORTH IN EXHIBIT 10.14
Each of the following Named Executive Officers has entered into a Form of
Employment Agreement as set forth in Exhibit 10.14 as of the date indicated
below:

         
NAME
     
DATE
 
Carlos M. Cardoso
      December 17, 2003
Stanley B. Duzy
      February 1, 2000
David W. Greenfield
      October 1, 2001
Ronald C. Keating
      March 1, 2006
Catherine R. Smith
      May 11, 2005

Michael P. Wessner, who is listed as a Named Executive Officer in the
Corporation’s 2006 Proxy Statement, ceased being an employee of the Corporation
effective June 8, 2006 in connection with the divestiture of the J&L Industrial
Supply segment.

